FILED
                                                             DEC 05 2016
 1                         NOT FOR PUBLICATION
 2                                                       SUSAN M. SPRAUL, CLERK
                                                           U.S. BKCY. APP. PANEL
                                                           OF THE NINTH CIRCUIT
 3
                    UNITED STATES BANKRUPTCY APPELLATE PANEL
 4
                              OF THE NINTH CIRCUIT
 5
     In re:                        )      BAP No.      OR-15-1170-TaKuJu
 6                                 )
     BARBARA K. PARMENTER,         )      Bk. No.      09-60875-fra11
 7                                 )
                    Debtor.        )
 8   ______________________________)
                                   )
 9   BARBARA K. PARMENTER,         )
                                   )
10                  Appellant.     )      MEMORANDUM*
     ______________________________)
11
                       Submitted Without Oral Argument**
12                           on November 17, 2016
13                          Filed – December 5, 2016
14             Appeal from the United States Bankruptcy Court
                         for the District of Oregon
15
        Honorable Frank R. Alley, III, Bankruptcy Judge, Presiding
16
17   Appearances:     Barbara K. Parmenter, pro se, on brief.
18
     Before:   TAYLOR, KURTZ, and JURY, Bankruptcy Judges.
19
20
21
22
23
          *
24           This disposition is not appropriate for publication.
     Although it may be cited for whatever persuasive value it may
25   have (see Fed. R. App. P. 32.1), it has no precedential value.
     See 9th Cir. BAP Rule 8024-1(c)(2).
26
          **
27           The Panel unanimously determined that the appeal was
     suitable for submission on the briefs and record pursuant to
28   Rule 8019(b)(3).
 1                              INTRODUCTION
 2        Debtor Barbara K. Parmenter appeals from an order granting
 3   her a discharge under § 1141(d)1 and closing her bankruptcy
 4   case.
 5        We AFFIRM.
 6                                 FACTS2
 7        Debtor filed a chapter 11 petition in March 2009.    The
 8   bankruptcy court subsequently appointed a chapter 11 trustee3
 9   and, in May 2011, confirmed the trustee’s first amended
10   chapter 11 plan.   Debtor unsuccessfully appealed from the
11   confirmation order; it became final years ago.   Eventually, the
12   bankruptcy court issued a final decree closing the case and
13   stating that: “upon completion of all payments under the plan,
14   the debtor must file a motion to reopen the case, pay the
15   required reopening fee (if the case is closed at the time) and
16   contemporaneously file a motion for entry of discharge on Local
17   Form #1191.3.”
18        Three years later, the bankruptcy court reopened the case
19
20        1
             Unless otherwise indicated, all chapter and section
21   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
     All “Rule” references are to the Federal Rules of Bankruptcy
22   Procedure.
23        2
             None of the documents supplied by the Debtor in her
24   excerpts of record are relevant to the only issue on appeal. As
     a result, we exercise our discretion to take judicial notice of
25   documents electronically filed in the bankruptcy case. See
     Atwood v. Chase Manhattan Mortg. Co. (In re Atwood), 293 B.R.
26
     227, 233 n.9 (9th Cir. BAP 2003).
27        3
             Debtor unsuccessfully appealed from the trustee
28   appointment order.

                                     2
 1   on Debtor’s motion.   Debtor then appropriately requested entry
 2   of discharge in her case.   After a hearing, which Debtor did not
 3   attend, and Debtor’s filing of a financial management course
 4   certification, the bankruptcy court entered an order granting
 5   Debtor’s discharge under § 1141(d) and, again, closing her case.
 6        In a complete change of direction, Debtor then timely
 7   appealed from the discharge order.
 8                               JURISDICTION
 9        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
10   §§ 1334 and 157(b)(2)(A).   We have jurisdiction under 28 U.S.C.
11   § 158.
12                                  ISSUE
13        Whether the bankruptcy court erred in entering the
14   discharge order.
15                          STANDARDS OF REVIEW
16        We review the bankruptcy court’s findings of fact for clear
17   error and its conclusions of law de novo.    Adinolfi v. Meyer
18   (In re Adinolfi), 543 B.R. 612, 614 (9th Cir. BAP 2016).
19                                DISCUSSION
20        On appeal, Debtor primarily alleges that certain current
21   and former members of the Oregon State Bar, including the
22   bankruptcy judge, harbor ill will against her as the result of a
23   lawsuit that she filed against the state bar.    Thus, Debtor
24   contends, every member of the Oregon State Bar is in conflict
25   with her, and she lacks “access to the State and Federal Courts
26   or the services of the courts in Oregon.”
27        She also asserts that the bankruptcy court exceeded its
28   jurisdiction when it entered certain orders in 2010, alleges

                                      3
 1   theories of conspiracy and collusion with creditor Umpqua Bank,
 2   mentions the suspicious involvement of Middle Eastern men “in
 3   the confiscation of her properties and wealth,” and claims
 4   various violations of her constitutional and civil rights.
 5   While we liberally construe a pro se debtor’s appellate brief,
 6   see Nordeen v. Bank of Am. N.A. (In re Nordeen), 495 B.R. 468,
 7   483 (9th Cir. BAP 2013), Debtor’s allegations wander far beyond
 8   the narrow scope of this appeal and fall far short of presenting
 9   any fact or legal argument supporting reversal.
10        Since Debtor does not specifically and distinctly address
11   the only issue on appeal, we may summarily affirm the bankruptcy
12   court on that basis alone.   See Padgett v. Wright, 587 F.3d 983,
13   986 n.2 (9th Cir. 2009) (per curiam) (appellate court “will not
14   ordinarily consider matters on appeal that are not specifically
15   and distinctly raised and argued in appellant’s opening brief”).
16        Further, we do not consider arguments on appeal that were
17   not raised before the bankruptcy court.   See Samson v. W.
18   Capital Partners, LLC (In re Blixseth), 684 F.3d 865, 872 n.12
19   (9th Cir. 2012).   Here, Debtor did not object to the entry of
20   discharge in the bankruptcy court; indeed, she requested this
21   relief.   And, she did not appear at the hearing on her motion
22   for entry of discharge.   Through her action and inaction, she
23   waived the opportunity to appeal from the discharge order.
24        Finally, Debtor may actually intend a collateral attack on
25   the plan confirmation order through this appeal.   As stated, the
26   plan confirmation order is now final and incapable of attack
27   through any appeal.   If this is Debtor’s goal, then we must
28   dismiss the appeal as we lack jurisdiction to hear it.

                                     4
 1        Construing Debtor’s arguments as assertions of fraud in
 2   connection with the confirmation process provides no remedy for
 3   Debtor’s finality problem.   Section 1144 provides that “[o]n
 4   request of a party in interest at any time before 180 days after
 5   the date of the entry of the order of confirmation, and after
 6   notice and a hearing, the court may revoke such order if and
 7   only if such order was procured by fraud.”    Here, the 180 days
 8   expired on September 1, 2011, and the time to bring a motion
 9   under § 1144 is not subject to enlargement.   See generally Fed.
10   R. Bankr. P. 9024 (“[A] complaint to revoke an order confirming
11   a plan may be filed only within the time allowed by
12   § 1144 . . . .”); Fed. R. Bankr. P. 9006(b)(2) (the bankruptcy
13   court may not enlarge the time for taking action under
14   Rule 9024).4
15                                CONCLUSION
16        Based on the foregoing, we AFFIRM.
17
18
19
20
21
22
23
24
          4
25           In her appellate brief, Debtor in a single sentence
     requests direct appeal certification to the Ninth Circuit. This
26   Panel already denied Debtor’s prior request to “transfer” the
27   appeal to Ninth Circuit. BAP Dkt. No. 10. We decline to
     construe Debtor’s bald request in her appellate brief as a
28   motion for reconsideration.

                                      5